Kaman Corporation Bloomfield, CT 06002 (860) 243-7100 NEWS KAMAN TO ACQUIRE INDUSTRIAL SUPPLY CORP. OF RICHMOND, VIRGINIA BLOOMFIELD, Connecticut (March 11, 2008) – Kaman Corp. (NASDAQ-GS:KAMN) today announced that its subsidiary, Kaman Industrial Technologies Corporation (KIT) has signed a definitive agreement to acquire Industrial Supply Corp. (ISC) of Richmond, Virginia.ISC will become part of KIT, Kaman’s industrial distribution segment. Terms were not disclosed.The transaction is expected to be completed on or about March 31, 2008. Kaman is the third largest distributor of power transmission and motion control products in North America.The company operates nearly 200 branches, distribution centers and customer service centers across the U. S., Canada and Mexico.It offers approximately three million items as well as value-added services to a base of about 50,000 customers representing a highly diversified cross section of North American industry. ISC, founded in 1933, is a distributor of power transmission, fluid power, material handling and industrial MRO supply products to such diverse markets as ship building, printing, machinery, transportation, electronics, pharmaceutical, rubber, chemicals and food processing.In addition to its Richmond facility, ISC has five branches located in Norfolk, Roanoke and Waynesboro, Virginia, and in Wilson and High Point, North Carolina.The company has annual sales of approximately $55 million. Neal J.
